DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-5 are objected to because of the following informalities:  the phrase “a sheet-like belt” in line 1 of each claim should instead be written as –the sheet-like belt— for consistency with the language of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2-5 are indefinite by dependence on claim 1. 

Regarding claim 2, the phrase “a short distance” in line 7 is unclear. It is unclear if “a short distance” is referring back to the short distance previously disclosed in line 4 of claim 2, or to a new and different short distance. For the purposes of examination, the examiner assumes either interpretation will satisfy the claim limitation.  

Regarding claim 3, the phrase “the first hand and the second hand are hands which hold the master roll by forcing the master roll to float above the master roll table and the belt table” in lines 3-5 is unclear. In particular, it is unclear what is required by the limitation “float above”. To “float above” implies either something that rests on a fluid surface and is suspended on the surface by buoyancy, or something that moves or slides along in a smooth or graceful way (see discussion of definitions and synonyms for “float” in claim 3 below). For the purposes of examination, the examiner assumes that the master roll is held by the first and second hands above the master roll and belt tables in such a manner that the master roll is positioned above the respective tables and moves over them. 
Claim 4 is indefinite by dependence on claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 2012/0111473) (of record).

Regarding claim 1, Hasegawa discloses a manufacturing device of a sheet-like tire constituting member (Figs. 2, 3A-3D: G), such as a belt ([0025], [0060]), manufacturing a sheet-like belt by cutting a master roll formed by covering multiple belt cords lined up parallel to one another with rubber ([0007], [0013], [0023]), comprising: a master roll table (Figs. 2, 3A-3D: 13) on which the master roll (Fig. 2: G that comes from stock portion 11) is placed ([0030]); a belt table (Figs. 2, 3A-3D: 14) situated adjacent to the master roll table (Figs. 2, 3A-3D: 13) ([0031]); a hand (Figs. 2, 3A-3D: 40, 50) feeding the master roll (Figs. 2, 3A-3D: G that comes from stock portion 11) from the master roll table (Figs. 2, 3A-3D: 13) to the belt table (Figs. 2, 3A-3D: 14) ([0031], [0034]); and a cutting device (Figs. 2, 3A-3D: 20) cutting the master roll (Figs. 2, 3A-3D: G that comes from stock portion 11) between the master roll table (Figs. 2, 3A-3D: 13) and the belt table (Figs. 2, 3A-3D: 14) ([0032]-[0033], [0038], [0045]), wherein the hand includes a first hand (Figs. 2, 3A-3D: 40) which keeps holding a front part of the master roll (Figs. 2, 3A-3D: G that comes from stock portion 11) in a feeding direction of the master roll from start to end of feeding of the master roll (Figs. 3A-3D: see how 43 of 40 remains attached to G) and a second hand (Figs. 2, 3A-3D: 50) which holds .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa (US 2012/0111473) (of record).

Regarding claim 2, Hasegawa further discloses that the step of feeding the master roll (Figs. 2, 3A-3D: G that comes from stock portion 11) from the master roll table (Figs. 2, 3A-3D: 13) to the belt table (Figs. 2, 3A-3D: 14) includes a repetition of feeding of the master roll for a short distance and stopping of the feeding (i.e. first hand 40 is holds to the front end portion of master roll G and is moved toward the support member 2, the master roll G is pulled out a predetermined length and stopped, the master roll G is cut, then the second hand 50 holds the rear end portion of the master roll G and the first hand and second hand are moved in the longitudinal direction while holding the master roll G, and then the first and second hand are stopped again) ([0044], [0050], [0062]).
Hasegawa further discloses that the second hand (Figs. 2, 3A-3D: 50) may hold the master roll and then cut the master roll, rather than cutting the master roll and then holding the master roll with the second hand ([0063]). Thereby, Hasegawa discloses that the second hand may feed the master roll by 
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or in the alternative found obvious, that the second hand is at least capable of feeding the master roll by holding the master roll while the master roll is fed for a short distance, releasing the master roll, moving backward in the feeding direction of the master roll, and holding the master roll again while the feeding of the master roll is stopped.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa (US 2012/0111473) (of record) and as evidenced by Macmillan Dictionary (Float – definition and synonyms, 23 Oct. 2016, pp. 1-3) and Thesaurus.com (Float, 19 Nov. 2016, p. 1).


The examiner notes that the claim limitation to “float above” does not require that the master roll be held above and positioned in a manner spaced apart from the tops of the respective tables. The term “float” is defined as: to rest slowly on the surface of a liquid and not sink, to place something or make it move on the surface of the liquid, to be lighter than air and move slowly through it, or to move in a very soft and graceful way (Macmillan Dictionary, pp. 1-3). Moreover, synonyms for the term “float” include to glide or slide (Thesaurus.com, p. 1). As discussed above, Hasegawa discloses that the master roll slides over the master roll and belt tables via the first and second hands. 
The claim language does not require that the master roll be held above and positioned a distance away from the respective tables such that the master roll does not touch the tables while it moves along the longitudinal direction above the top surfaces of the tables. Hasegawa discloses a master roll that is positioned above the master roll table and belt table and moved over the top surface of them both, as discussed above. The examiner considers this to be “floating above” the tables. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or in the alternative found obvious, that the first hand and the second hand necessarily hold the master roll by forcing the master roll to “float above” the master roll table and the belt table by the fact that they are both suctioning (i.e. attracting) and holding the master roll from above and moving the master roll along the longitudinal direction by pulling and sliding it over top of the tables. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2012/0111473) (of record) as evidenced by Macmillan Dictionary (Float – definition and synonyms, 23 Oct. 2016, pp. 1-3) and Thesaurus.com (Float, 19 Nov. 2016, p. 1) as applied to claims 1 and 3 above, and further in view of Okuyama (US 5,234,097) (of record).

Regarding claim 4, Hasegawa does not expressly recite that while the master roll is fed, air is blown out from a blow hole provided to the master roll table toward the master roll placed above.
Okuyama teaches conveying a belt-like tire component via a conveyor, wherein the tire component member is fed on the conveyor belt and, air is supplied in the air chamber so as to blow off through air holes of the conveyor belt which communicates with an air chamber, and thereby the tire component member is prevented from adhering to the belt conveyor (Col. 2 lines 53-58). Since air in the air chamber blows on the upper surface of the conveyor belt through the long holes and the air holes, the belt-like member floats on the upper surface of the conveyor belt to prevent the belt-like member adhering to the upper surface of the conveyor belt (Col. 5 lines 4-9). In other words, it is known in the tire art to provide conveyor surfaces for moving belt-like tire components with air blow holes to prevent the belt-like tire component member from sticking to the conveyor surface. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hasegawa in order to provide the conveyor surfaces (i.e. master roll table and belt table) with blow holes to direct air blown out from the blow holes toward the master roll above so as to prevent the master roll from adhering to the conveyors/tables, as taught by Okuyama.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2012/0111473) (of record) as applied to claim 1 above.


Although Hasegawa does not expressly disclose that a slip of the master roll is detected when the master roll slips on the first and or the second hand, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the sensors disclosed by Hasegawa (i.e. for detecting the positions of the first and second hand with a sensor and thereby stopping their movements and for continuously measuring the displacement of the surface of the master roll) are at least capable of detecting a slip of the master roll when the master roll slips on the first hand or the second hand because they operate to detect the positions of the first and second hands as well as the displacement (i.e. slip) of the surface of the master roll.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749